DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over WO 00/21928 (WO 928) in view of Greene et al., PROTECTIVE GROUP IN ORGANIC SYNTHESIS THIRD EDITION, JOHN WILLEY & SONS, INC, 1999, pages 552-555 (Greene).

WO 928 describes 3-bromo-5-fluoro-4-methyl aniline (manufacturing example 1).  The compound of formula (6) differs from Greene since formula (6) requires that the amino group moiety of 3-bromo-5- fluoro-4-methylaniline is protected by an acetyl group (i.e., CH3-CO-).
However, Green teaches that protecting an amino group with an acetyl group is commonplace, and it is clear that the abovementioned compound described in WO 928 can be used as a manufacturing intermediate in a variety of reactions. Therefore, 
Specifically, those of ordinary skill could have applied the acetyl protecting group of Greene in the manner required and in a predictable fashion for the purposes of obtaining a compound of formula (6).  Namely, WO 928 describes 3-bromo-5-fluoro-4-methyl aniline.  Greene is added for the proposition that acetyl protecting groups are applicable to these amino-containing compounds.  Specifically,  Greene teaches the particular known technique of protecting amino-containing compounds with acetyl groups was recognized as part of the ordinary capabilities of those skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to amino-containing compounds, such as 3-bromo-5-fluoro-4-methyl aniline, as taught by WO 928, would have yielded predictable results.  Accordingly, protecting 3-bromo-5-fluoro-4-methyl aniline with an acetyl group in order to provide a compound of formula (6) would have been prima facie obvious.
Furthermore, the compound of formula (6) of the present application is merely a manufacturing intermediate like the compound described in WO 928.  Moreover, the compound itself exhibits no pharmacological action, etc.  Therefore, compound of formula (6) does not exhibit any particularly prominent advantageous effect when compared with WO 928 and Greene.

62 is rejected under 35 U.S.C. 103 as being unpatentable over DATABASE REGISTRY, CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registry No. 1936451-40-9, 2016, 3-fluoro-5-iodo-4-methyl aniline (Registry No. 1936451-40-9) in view of Greene, cited previously.

Registry No. 1936451-40-9 describes 3-fluoro-5-iodo-4-methyl aniline.  The compound of formula (34) differs from Greene since formula (34) requires that the amino group moiety of 3-fluoro-5-iodo-4-methyl aniline is protected by an acetyl group (i.e., CH3-CO-).
However, Green teaches that protecting an amino group with an acetyl group is commonplace, and it is clear that the abovementioned compound described in Registry No. 1936451-40-9 can be used as a manufacturing intermediate in a variety of reactions. Therefore, depending on the intended use, a person skilled in the art could, as appropriate, have protected the abovementioned compound with an acetyl group, which is well known as a protecting group.
Specifically, those of ordinary skill could have applied the acetyl protecting group of Greene in the manner required and in a predictable fashion for the purposes of obtaining a compound of formula (34).  Namely, Registry No. 1936451-40-9 describes 3-bromo-5-fluoro-4-methyl aniline.  Greene is added for the proposition that acetyl protecting groups are applicable to these amino-containing compounds.  Specifically, Greene teaches the particular known technique of protecting amino-containing compounds with acetyl groups was recognized as part of the ordinary capabilities of those skilled in the art.  In this manner, those of ordinary skill would have recognized 
Furthermore, the compound of formula (32) of the present application is merely a manufacturing intermediate like the compound described in Registry No. 1936451-40-9.  Moreover, the compound itself exhibits no pharmacological action, etc.  Therefore,   compound of formula (34) does not exhibits any particularly prominent advantageous effect when compared with Registry No. 1936451-40-9 and Greene.




    PNG
    media_image1.png
    164
    216
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    168
    182
    media_image2.png
    Greyscale
.
Moreover, the search failed to uncover a reference that teaches a reason to modify a known compoud in a manner pr oviding these compounds, within the menaing of section 103.  Therefore, the search failed to uncover a reference teaching or suggesting these compoiunds, much less, any associated methods of using these compounds, such as those covered by claims 1-60 and 63-67.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642